Case 3:20-cv-00264-JRW Document 21-1 Filed 04/14/20 Page 1 of 6 PagelD #: 226

ATTACHMENT 1
Case 3:20-cv-00264-JRW Document 21-1 Filed 04/14/20 Page 2 of 6 PagelD #: 227

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF KENTUCKY

ON FIRE CHRISTIAN CENTER, INC,,
Plaintiff,
vw
a | Case No, 3:20-¢v-00264-JIRW
GREG FISCHER, in his official capacity as

Mayor of Louisville Metro, and the CITY
OF LOUISVILLE,

Defendants.

 

 

Chuck Salve, beirig duly sworn, déposes and states as follows:

1, lam over eighteen years of age, am competent to testify, and have personal
knowledge of the facts stated inthis Affidavit, which are true and correct,

2. lam a resident of Bullitt County, Kentucky.

3. I am the Pastor of On Fire Christian: Center, Inc. (OFCC).

4, OFCC held a drive-in Easter service on Sunday, April 12, 2020,.consistent with
CDC guidelines.

5. At the beginning of the drive-in Easter service I read aloud over our sound system

a safety annouricement to-everyone in attendance to ensure everyone continued to follow the

CDC guidelines. A copy of the atinouncement is attached hereto.as Exhibit A.

   

Dated: Louisville, Kentucky Leth” FAP
April /g7, 2020 Chuck Salvo

Pastor, On Fire Christian Church

~
Case 3:20-cv-00264-JRW Document 21-1 Filed 04/14/20 Page 3 of 6 PagelD #: 228

State of Kentucky

County of Jefferson

Salvo, who proved to.mé on the basis of sati ry evidence to be the person who-appeared
before me. - oo

  
 

Subscribed, sworn to and acknowledged saistactope this (3Betay of April, 2020, by Chuck
stacto
\ |

 
   
    
   

24 . 2s
Wh ges VL A
{\\ she oe “ey ». Ast id
Notary Public for State of K

       
     

   

MRS. NETTIE DOSS.
§ Notary Public - State At Large
| Kentucky - Notary ID # 596907

1._My Commission Expres 2202022 My Commission Expires: A/ 27 [COZ 2
Case 3:20-cv-00264-JRW Document 21-1 Filed 04/14/20 Page 4 of 6 PagelD #: 229

EXHIBIT A
Case 3:20-cv-00264-JRW Document 21-1 Filed 04/14/20 Page 5 of 6 PagelD #: 230

1) On Fire Christian Church is fully committed to complying with the CDC’s

guidelines in all that we do.

2) As we have always done, it is vitally important that we continue to comply
with the CDC’s guidelines for our drive-in services. We do a great job of this, and

we will continue to do a great job of it.
3) In order to ensure the safety and well-being of everyone here:

e cars must stay parked at least six feet apart;
® everyone must remain in your car for the entire service;
e car windows must be at least half-way up / half-way closed for the entire

service.

3) Other than our security personnel, the only people not restricted to a car will
be me and our videographer, and both of us will remain a very safe distance from

your Cars.

4) Inall things we all must and will err on the side of caution to prevent potential

contact and to ensure the transmission of illness is not facilitated by the service.

5) Our civil leaders are dealing with a tremendously difficult situation, and we

pray for them and applaud their work to help protect everyone during this
Case 3:20-cv-00264-JRW Document 21-1 Filed 04/14/20 Page 6 of 6 PagelD #: 231

pandemic. The Church will continue to comply with the CDC guidelines and work

with our local government to keep everyone safe and well.
